DETAILED ACTION
Claims 33, 37-40, 46, 51-53, 56-60, 62, and 71-75 are pending.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claim 33 because of informalities is withdrawn in light of Applicant’s amendment to the claim.  
The rejection of claim 49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in light of Applicant’s cancellation of the claim. 
The rejection of claim 49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s cancellation of the claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33, 37-38, 46, 51-53, 71 and 75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, without significantly more.  This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 15 August 2022, as applied to claims 33, 37-38, 46, 49, 51-53 and 71.  Applicant’s arguments filed 16 November 2022 have been fully considered but they are not persuasive.  
Parent claim 33 encompasses applying a composition comprising a plurality of ostreolysin molecules, a plurality of pleurotolysin B molecules, and a carrier to a plant, where the ostreolysin and pleurotolysin B have at least 95% identity to SEQ ID NOs:1 and 4, respectively.
SEQ ID NOs:1 and 4 are naturally occurring proteins in Pleurotus ostreatus (sequence listing).  In nature P. ostreatus grows on trees (OECD, 2005, Series on Harmonisation of Regulatory Oversight in Biotechnology No. 34, Consensus Document on the Biology of Pleurotus spp. (Oyster Mushroom),  https://www.oecd.org/env/ehs/biotrack/46815828.pdf; see pg 13, paragraph 2).  When it produces the proteins of SEQ ID NOs:1 and 4, they are applied to the trees.  Thus, application of the proteins is a process of nature.
Claim 33 recites the additional element that a carrier is also applied to the plant, and claim 75 recites that the carrier comprises a buffer solution.  However, the naturally occurring mushroom itself and its components are such carriers.  The cytosol of mushroom cells comprises both the proteins and liquid buffers.  Thus, these claims are not directed to significantly more than processes of nature.
Claims 37-38 and 46 merely limit the sequence of the ostreolysin and pleurotolysin B proteins to SEQ ID NOs:1 and 4.  However, as SEQ ID NOs:1 and 4 are products of nature, as discussed above, these limitations do not distinguish the claims from processes of nature.  Thus, these claims are not directed to significantly more than a process of nature.
Claim 49 recites the additional element that the ratio of ostreolysin to pleurotolysin B range from 3:1 to 1000:1.  However, at least the lower end of these ratios can occur in nature, these limitations do not distinguish the claims from processes of nature.  Thus, these claims are not directed to significantly more than a process of nature.
Claims 51-53 recite the additional elements that the insect controlled by the application is an herbivorous insect or the larva of imago of the insect.  However, these limitations merely recite an intended effect of the method of applying the compositions comprising the proteins to plants.  They do not distinguish the claims from processes of nature.  Thus, these claims are not directed to significantly more than a process of nature.
Claim 71 recites the additional element that the plant is a crop plant.  However, trees are grown as crop plants and trees growing in the wild are viewed as crops, for example. in forestry.  Thus, this claim is not directed to significantly more than a process of nature.
Response to Arguments
Applicant urges that applying the proteins to the plants is by way of a composition comprising both proteins and a carrier, the composition not being a natural phenomenon, citing . pg 25, line 22 to pg 26, line 8 of the specification, which describes a composition in which a buffer solution has the proteins dissolved therein (response pg 5).
This is not found persuasive because neither this portion of the specification nor any other limits the carrier to anything not found in nature.  The cytosol of the mushroom cells and its organelles is a buffer solution in which the proteins are dissolved.  Further, the use of “for example” in the description of a carrier means that possibilities other that a buffer solution are encompassed by “carrier”.
Applicant urges that the mushroom from which the proteins are produced is not reasonably interpreted collectively with the proteins as a “composition”;  they are instead separate items, the mushroom being the component from which the protein is produced (response pg 5-6).
This is not found persuasive.  Because the mushroom produces the protein it is composition comprising them.  The specification does not provide a definition of “composition” that exclude the mushroom.
Applicant urges that expressing the proteins in the plants must necessarily be by way of recombinant expression since the proteins do not originate from plants, which this is also not a natural phenomenon (response pg 6).
This is not found persuasive because this rejection is not over that portion of the claims.  However, rejections under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without more is made when any portion of the claim reads on a process or product of nature. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 33, 37-40, 46, 51-53, 56-60, 62 and 71-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 15 August 2022, as applied to claims 33, 37-40, 46, 49, 51-53, 56-60, 62 and 71-74.  Applicant’s arguments filed 16 November 2022 have been fully considered but they are not persuasive.  
Claim 33 is indefinite in its recitation of “expressing … in a plant” in lines 6-9.  Expression is an action of the plant.  It is not clear what the practitioner does.  
Response to Arguments
Applicant urges that since the proteins are not native to plants, it is clear that the plant must be manipulated to facilitate the expression of the proteins (by way of recombinant expression) (response pg 6).
This is not found persuasive because the method can be practiced with a plant that is transformed with nucleic acid encoding the proteins, if it were clear what the practitioner does.  If what Applicant intends by “expressing … in a plant” is that the plant is transformed with a nucleic acid construct encoding the proteins, then claim 33 should be so amended,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 39, 46, 51-53, 56, 58-60, 62, 71-72 and 74-75 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bing et al (2008, US 7,323,556) in view of Lukoyanova et al (2015, PLoS Biol 13(2): e1002049. doi: 10.137 1/journal.pbio. 1002049), Sakurai et al A (2008, GenBank BAD66666), Sakurai et al B (2008, GenBank BAD66669), and Centre for Advanced Molecular Imaging (2015, https://imagingcoe.org/carnivorous-mushrooms-reveal-human-immune-trick/).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 15 August 2022, as applied to claims 33, 39, 46, 49, 51-53, 56, 58-60, 62, 71-72 and 74.  Applicant’s arguments filed 16 November 2022 have been fully considered but they are not persuasive.  
The claims are drawn to a method comprising expressing a pleurotolysin A with 95% identity to SEQ ID NO:2 and a pleurotolysin B with 95%-100% identity to SEQ ID NO:4 in a plant, including corn.
Bing et al teach transformation of maize with a construct encoding both subunits of the Cry34/35 Ab1 binary toxin to produce western corn rootworm resistance plants (example 1).  Bing et al do not teach transforming maize with a construct encoding pleurotolysin A and pleurotolysin B.
Lukoyanova et al teach pleurotolysin subunits pleurotolysin A (PlyA) and pleurotolysin B (PlyB), where PlyB is the MACPF subunit (pg 3, (4) which act together to form a lytic pore (Figure 6).  PlyA and PlyB have 98.7% and 100% identity to SEQ ID NO:2 and 4, respectively:  
Q8X1M9_PLEOS
ID   Q8X1M9_PLEOS            Unreviewed;       138 AA.
AC   Q8X1M9;
DT   01-MAR-2002, integrated into UniProtKB/TrEMBL.
DT   01-MAR-2002, sequence version 1.
DT   25-MAY-2022, entry version 51.
DE   SubName: Full=Pleurotolysin A {ECO:0000313|EMBL:BAD66666.1};
DE   SubName: Full=PriA {ECO:0000313|EMBL:AAL57035.1};
GN   Name=PlyA {ECO:0000313|EMBL:BAD66668.1};
GN   Synonyms=plyA {ECO:0000313|EMBL:BAD66666.1};
OS   Pleurotus ostreatus (Oyster mushroom) (White-rot fungus).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Agaricomycotina; Agaricomycetes;
OC   Agaricomycetidae; Agaricales; Pleurotaceae; Pleurotus.
OX   NCBI_TaxID=5322 {ECO:0000313|EMBL:AAL57035.1};
RN   [1] {ECO:0000313|EMBL:AAL57035.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Ma A.M., Kwan H.S.H.;
RL   Submitted (DEC-2000) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:BAD66666.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=15245918;
RA   Sakurai N., Kaneko J., Kamio Y., Tomita T.;
RT   "Cloning, expression, and pore-forming properties of mature and precursor
RT   forms of pleurotolysin, a sphingomyelin-specific two-component cytolysin
RT   from the edible mushroom Pleurotus ostreatus.";
RL   Biochim. Biophys. Acta 1679:65-73(2004).
RN   [3] {ECO:0007829|PDB:4OEB, ECO:0007829|PDB:4V2T}
RP   X-RAY CRYSTALLOGRAPHY (1.85 ANGSTROMS).
RX   PubMed=25654333; DOI=10.1371/JOURNAL.PBIO.1002049;
RA   Lukoyanova N., Kondos S.C., Farabella I., Law R.H., Reboul C.F.,
RA   Caradoc-Davies T.T., Spicer B.A., Kleifeld O., Traore D.A., Ekkel S.M.,
RA   Voskoboinik I., Trapani J.A., Hatfaludi T., Oliver K., Hotze E.M.,
RA   Tweten R.K., Whisstock J.C., Topf M., Saibil H.R., Dunstone M.A.;
RT   "Conformational changes during pore formation by the perforin-related
RT   protein pleurotolysin.";
RL   PLoS Biol. 13:e1002049-e1002049(2015).
CC   -!- SIMILARITY: Belongs to the aegerolysin family.
CC       {ECO:0000256|ARBA:ARBA00010795}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AF331453; AAL57035.1; -; mRNA.
DR   EMBL; AB177869; BAD66666.1; -; mRNA.
DR   EMBL; AB177871; BAD66668.1; -; Genomic_DNA.
DR   PDB; 4OEB; X-ray; 1.85 A; A/B/C/D=1-138.
DR   PDB; 4V2T; EM; 11.00 A; 0/2/3/5/6/8/9/B/C/E/F/H/I/K/L/N/O/Q/R/T/U/W/X/Z/b/c=2-136.
DR   PDB; 4V3A; EM; 15.00 A; A/B=2-136.
DR   PDB; 4V3M; EM; 17.00 A; A/B=2-136.
DR   PDB; 4V3N; EM; 14.00 A; A/B=2-136.
DR   PDBsum; 4OEB; -.
DR   PDBsum; 4V2T; -.
DR   PDBsum; 4V3A; -.
DR   PDBsum; 4V3M; -.
DR   PDBsum; 4V3N; -.
DR   TCDB; 1.C.97.1.1; the pleurotolysin pore-forming (pleurotolysin) family.
DR   VEuPathDB; FungiDB:PLEOSDRAFT_1090164; -.
DR   GO; GO:0019836; P:hemolysis by symbiont of host erythrocytes; IEA:InterPro.
DR   InterPro; IPR009413; Aegerolysin-typ.
DR   Pfam; PF06355; Aegerolysin; 1.
DR   PIRSF; PIRSF007951; PIRSF007951; 1.
PE   1: Evidence at protein level;
KW   3D-structure {ECO:0007829|PDB:4OEB, ECO:0007829|PDB:4V2T}.
SQ   SEQUENCE   138 AA;  15136 MW;  D8925B0E6AE1968C CRC64;

  Query Match             98.7%;  Score 739;  DB 12;  Length 138;
  Best Local Similarity   98.6%;  
  Matches  136;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MAYAQWVIIIIHNVGSKDVKIVNLKPSWGKLHADGDKDTEVSASKYEGTVIKPDEKLQIN 60
              ||||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||
Db          1 MAYAQWVIIIIHNVGSKDVKIKNLKPSWGKLHADGDKDTEVSASKYEGTVIKPDEKLQIN 60

Qy         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKANTWTVSGSNTKWMIEYSGQN 120
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||
Db         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKTNTWTVSGSNTKWMIEYSGQN 120

Qy        121 LDSGALGTITVDTLKKGN 138
              ||||||||||||||||||
Db        121 LDSGALGTITVDTLKKGN 138

Q5W9E8_PLEOS
ID   Q5W9E8_PLEOS            Unreviewed;       523 AA.
AC   Q5W9E8;
DT   07-DEC-2004, integrated into UniProtKB/TrEMBL.
DT   07-DEC-2004, sequence version 1.
DT   19-JAN-2022, entry version 46.
DE   SubName: Full=Pleurotolysin B {ECO:0000313|EMBL:BAD66667.1};
DE   SubName: Full=Precursor of pleurotolysin B {ECO:0000313|EMBL:BAD66669.1};
GN   Name=plyB {ECO:0000313|EMBL:BAD66669.1};
OS   Pleurotus ostreatus (Oyster mushroom) (White-rot fungus).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Agaricomycotina; Agaricomycetes;
OC   Agaricomycetidae; Agaricales; Pleurotaceae; Pleurotus.
OX   NCBI_TaxID=5322 {ECO:0000313|EMBL:BAD66669.1};
RN   [1] {ECO:0000313|EMBL:BAD66669.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=15245918;
RA   Sakurai N., Kaneko J., Kamio Y., Tomita T.;
RT   "Cloning, expression, and pore-forming properties of mature and precursor
RT   forms of pleurotolysin, a sphingomyelin-specific two-component cytolysin
RT   from the edible mushroom Pleurotus ostreatus.";
RL   Biochim. Biophys. Acta 1679:65-73(2004).
RN   [2] {ECO:0007829|PDB:4OEJ, ECO:0007829|PDB:4OV8}
RP   X-RAY CRYSTALLOGRAPHY (2.15 ANGSTROMS) OF 49-523.
RX   PubMed=25654333; DOI=10.1371/JOURNAL.PBIO.1002049;
RA   Lukoyanova N., Kondos S.C., Farabella I., Law R.H., Reboul C.F.,
RA   Caradoc-Davies T.T., Spicer B.A., Kleifeld O., Traore D.A., Ekkel S.M.,
RA   Voskoboinik I., Trapani J.A., Hatfaludi T., Oliver K., Hotze E.M.,
RA   Tweten R.K., Whisstock J.C., Topf M., Saibil H.R., Dunstone M.A.;
RT   "Conformational changes during pore formation by the perforin-related
RT   protein pleurotolysin.";
RL   PLoS Biol. 13:e1002049-e1002049(2015).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AB177870; BAD66667.1; -; mRNA.
DR   EMBL; AB177872; BAD66669.1; -; Genomic_DNA.
DR   PDB; 4OEJ; X-ray; 2.20 A; A=1-523.
DR   PDB; 4OV8; X-ray; 2.15 A; A=49-523.
DR   PDB; 4V2T; EM; 11.00 A; 1/4/7/A/D/G/J/M/P/S/V/Y/a=50-523.
DR   PDB; 4V3A; EM; 15.00 A; C=49-523.
DR   PDB; 4V3M; EM; 17.00 A; C=1-523.
DR   PDB; 4V3N; EM; 14.00 A; C=49-523.
DR   PDBsum; 4OEJ; -.
DR   PDBsum; 4OV8; -.
DR   PDBsum; 4V2T; -.
DR   PDBsum; 4V3A; -.
DR   PDBsum; 4V3M; -.
DR   PDBsum; 4V3N; -.
DR   SMR; Q5W9E8; -.
DR   TCDB; 1.C.97.1.1; the pleurotolysin pore-forming (pleurotolysin) family.
DR   VEuPathDB; FungiDB:PLEOSDRAFT_1090161; -.
DR   InterPro; IPR020864; MACPF.
DR   InterPro; IPR040971; PlyB_C.
DR   Pfam; PF01823; MACPF; 1.
DR   Pfam; PF18684; PlyB_C; 1.
DR   PROSITE; PS51412; MACPF_2; 1.
PE   1: Evidence at protein level;
KW   3D-structure {ECO:0007829|PDB:4OEJ, ECO:0007829|PDB:4OV8}.
FT   DOMAIN          34..356
FT                   /note="MACPF"
FT                   /evidence="ECO:0000259|PROSITE:PS51412"
FT   REGION          499..523
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   523 AA;  57094 MW;  67B9713731376D51 CRC64;

  Query Match             100.0%;  Score 2694;  DB 12;  Length 523;
  Best Local Similarity   100.0%;  
  Matches  523;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEAVLSRQAATAEAIGRFQDSSTSVGLVAGSPSTRIRRQADNVVLKSTSQAGDTLNDVIQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEAVLSRQAATAEAIGRFQDSSTSVGLVAGSPSTRIRRQADNVVLKSTSQAGDTLNDVIQ 60

Qy         61 DPTRRNKLINDNNLLKGIIMGRDGPVPSSRELIVRPDTLRAIINNRATIETTTMEAEFTE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DPTRRNKLINDNNLLKGIIMGRDGPVPSSRELIVRPDTLRAIINNRATIETTTMEAEFTE 120

Qy        121 TLMESNYNSASVKVSAPFITANSEYSESSSFKNTETEKSMYTSSRYLFPQGRIDFTTPDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TLMESNYNSASVKVSAPFITANSEYSESSSFKNTETEKSMYTSSRYLFPQGRIDFTTPDS 180

Qy        181 GFDDVIKLSPQFTSGVQAALAKATGTEKREALQNLFQEYGHVFRTKVHIGGVLSAHTMET 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GFDDVIKLSPQFTSGVQAALAKATGTEKREALQNLFQEYGHVFRTKVHIGGVLSAHTMET 240

Qy        241 FSRSENETEVKQDVKAGLEGAVKGWGGGATAGHGNTQGTITTSQNRKLNVKYIVNGGDYT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FSRSENETEVKQDVKAGLEGAVKGWGGGATAGHGNTQGTITTSQNRKLNVKYIVNGGDYT 300

Qy        301 KIQNTEEWVASTNQSEHWRVIEVTEVTAVADLLPQPIRGQVKDLLKPLLGKWVDVEKVPG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KIQNTEEWVASTNQSEHWRVIEVTEVTAVADLLPQPIRGQVKDLLKPLLGKWVDVEKVPG 360

Qy        361 LESLPVSVYRPKGAIPAGWFWLGDTADASKALLVKPTLPARSGRNPALTSLHQGSGMTEQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LESLPVSVYRPKGAIPAGWFWLGDTADASKALLVKPTLPARSGRNPALTSLHQGSGMTEQ 420

Qy        421 PFVDLPQYQYLSTYFGSFAHDTPPGSTLRGLRPDHVLPGRYEMHGDTISTAVYVTRPVDV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 PFVDLPQYQYLSTYFGSFAHDTPPGSTLRGLRPDHVLPGRYEMHGDTISTAVYVTRPVDV 480

Qy        481 PFPEDECFDLKSLVRVKLPGSGNPPKPRSALKKSMVLFDSGEK 523
              |||||||||||||||||||||||||||||||||||||||||||
Db        481 PFPEDECFDLKSLVRVKLPGSGNPPKPRSALKKSMVLFDSGEK 523

Centre for Advanced Molecular Imaging suggests expressing the genes for these pleurotolysins in plants to kill pests (pg 2, paragraph 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the nucleic acids encoding the Cry34/35 Ab1 binary toxin, as taught by Bing et al, with nucleic acids encoding pleurotolysin A and B.  One of ordinary skill in the art would have been motivated to do so because Centre for Advanced Molecular Imaging suggests expressing the genes for these pleurotolysins in plants to kill pests (pg 2, paragraph 4). 
The resulting plants would be inherently protected against pests, including herbivorous insects, larvae and imagos, Western corn rootworm, and larvae thereof because the instant specification teaches that these proteins inherently are toxic to the herbivorous pest Western corn rootworm (II on pg 35).  
Alternately, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the pleurotolysin A and B to plants to control pests.  One of ordinary skill in the art would have been motivated to do so because the pleurotolysin A/B pore-forming complexes form on the outside of cells and liposomes (Lukoyanova et al, pg 11, paragraph 1);  thus, one of ordinary skill in the art would know that the pleurotolysin proteins do not need to be expressed within a cell to function in pore-formation.  One of ordinary skill in the art would try varying ratios of pleurotolysin A to pleurotolysin B using methods routine in the art to find the ratio that is optimal for pesticidal activity;  those ratios would include one of 3:1 or more. 
Response to Arguments
Applicant urges that there would have been no rational basis based on the teachings of the cited references to have looked to different proteins with completely different modes of action for purposes of modifying the teachings of Bing because Bing does not teach transforming corn, or potato, with a construct encoding PlyA and PlyB (response pg 8).
This is not found persuasive because this is not an anticipation rejection or an obviousness rejection based on a single reference;  this is a rejection based on a combination of references.  
Applicant urges that although Cry34Ab1 has an aegerolysin fold, its amino acid sequence has no significant similarity with aegerolysins from the Pleurotus mushroom and therefore no generalization can be made about transforming plants with proteins that are not homologs. Furthermore, the partnering protein (Cry35Ab1) in Bing has no similarity at all with PlyB, that is a protein belonging to the membrane attack complex/perforin family (MACPF), a completely different protein family from the aerolysin protein family to which Cry35Ab1 belongs (response pg 8).
This is not found persuasive because Bing is included in the rejection for teaching transforming multiple constructs encoding toxin protein in plants.  Centre provides the motivation for the constructs to encode PlyA and PlyB.
Applicant urges that the membrane receptors of these two protein pairs are completely different, as PlyA/PlyB binds to a membrane lipid, and Cry34/35 to membrane protein(s). This is a crucial discriminating functional difference;  therefore, these two sets of protein complexes have a completely different mode of action (response pg 8).
This is not found persuasive because Bing is included in the rejection for teaching transforming multiple constricts encoding toxin protein in plants, not as motivation for transforming plants with nucleic acids encoding PlyA and PlyB. 
Applicant urges that transformation of potatoes and other plants is possible with a number of different proteins, including CryIIIA, which belongs to the delta-endotoxin family and is in no way related to Pleurotus proteins;  there is no homology at either the sequence or structural level between the selected aegerolysin/PlyB proteins and CryIIIA (response pg 8).
This is not found persuasive because Centre provides motivation for expressing PlyA and PlyB in plants;  Bing provides teaching for transforming plants with nucleic acids encoding multiple proteins that act together to be toxins.  
Applicant urges that while aegerolysin/MACPF pore-forming protein complexes from fungi were already reported to permeabilize mammalian lipid membranes and artificial lipid vesicles composed of lipids present in mammalian cells, their insecticidal properties were never tested and reported in the literature before the present patent application (response pg 8).
This is not found persuasive.  Centre teaches that transforming nucleic acids encoding PlyA and PlyB in plants would make them pest resistant.   
Applicant urges that while Centre suggests the possibility that expressing the genes for PlyA/PlyB in plants could be used to kill plant pests, no direct experimental evidence that any aegerolysin, or aegerolysin-based protein complex deriving from a species of any fungus, might have insecticidal effects;  the unproven speculation of Centre cannot be considered as an arresting factor for all potential subsequent innovations from agronomy-related aegerolysin research (response pg 8-9).
This is not found persuasive.  It is not necessary for an obviousness rejection that Centre prove that PlyA and PlyB are insecticidal.  They teach that they are expected to be pesticidal because of their mode of action, punching holes in cells (which, by the way, is the mode of action of the Cry endotoxins, like Bing’s CryIIIA).  The teachings of Centre are do not prevent all subsequent innovations from agronomy-related aegerolysin research, but they do, in combination with Bing, Lukoyanova, Sakurai A, and Sakurai B, make obvious the instantly claimed invention.
Applicant urges that the experimental data set forth in the present application is based on PlyA2/PlyB and OlyA6/PlyB complexes, not on PlyA/PlyB as in Centre (response pg ).
This is not found persuasive because Lukoyanova teaches PlyA, which has 98.7% identity to SEQ ID NO:2.  The limitations in the specification are not read into the claim.  Further, Centre mentions Natalya Lukoyanova as a collaborator;  one of ordinary skill in the art would used PlyA taught by Lukoyanova.
Applicant urges that claim 75 is distinguished from the cited references for the same reasons (response pg 9).
This is not found persuasive.  Parent claim 33 is drawn to protecting a plant by applying the proteins and a carrier to the plant or by expressing the proteins in the plant.  The limitation of claim 75 means that it is drawn to protecting a plant by applying the proteins and a buffer solution to the plant or by expressing the proteins in the plant.  Bing, Lukoyanova, Sakurai A, Sakurai B, and Centre make the latter alternative obvious for the reasons above, and thus making the claim obvious.
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  are rejected under 35 U.S.C. 103(a) as being unpatentable over Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging as applied to claims 33, 39, 46, 51-53, 56, 58-60, 62, 71-72 and 74-75 above, and further in view of Bhat et al (2013, J. Lipid Res. 54:2933-2943).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 15 August 2022.  Applicant’s arguments filed 16 November 2022 have been fully considered but they are not persuasive.  
The claim is drawn to a method comprising expressing a pleurotolysin A with 100% identity to SEQ ID NO:2 and a pleurotolysin B with 95%-100% identity to SEQ ID NO:4 in a plant, including corn.
The teachings of Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging are discussed above.  Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging do not teach a pleurotolysin A with 100% identity to SEQ ID NO:2.
Bhat et al teach a pleurotolysin A ortholog from P. eryngii that has 100% identity to SEQ ID NO:2 (Figure 1):  
T2HUL2_PLEER
ID   T2HUL2_PLEER            Unreviewed;       138 AA.
AC   T2HUL2;
DT   13-NOV-2013, integrated into UniProtKB/TrEMBL.
DT   13-NOV-2013, sequence version 1.
DT   12-AUG-2020, entry version 11.
DE   SubName: Full=Pe.pleurotolysin A {ECO:0000313|EMBL:BAN83906.1};
GN   Name=Pe.PlyA {ECO:0000313|EMBL:BAN83906.1};
OS   Pleurotus eryngii (Boletus of the steppes).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Agaricomycotina; Agaricomycetes;
OC   Agaricomycetidae; Agaricales; Pleurotaceae; Pleurotus.
OX   NCBI_TaxID=5323 {ECO:0000313|EMBL:BAN83906.1};
RN   [1] {ECO:0000313|EMBL:BAN83906.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=23918047; DOI=10.1194/jlr.D041731;
RA   Bhat H.B., Kishimoto T., Abe M., Makino A., Inaba T., Murate M., Dohmae N.,
RA   Kurahashi A., Nishibori K., Fujimori F., Greimel P., Ishitsuka R.,
RA   Kobayashi T.;
RT   "Binding of a pleurotolysin ortholog from Pleurotus eryngii to
RT   sphingomyelin and cholesterol-rich membrane domains.";
RL   J. Lipid Res. 54:2933-2943(2013).
RN   [2] {ECO:0000313|EMBL:BAN83906.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Kurahashi A., Sato M., Kobayashi T., Nishibori K., Fujimori F.;
RT   "Homologous genes, Pe.pleurotolysin A and Pe.ostreolysin, are both
RT   specifically and highly expressed in primordia and young fruiting bodies of
RT   Pleurotus eryngii.";
RL   Mycoscience 55:113-117(2014).
CC   -!- SIMILARITY: Belongs to the aegerolysin family.
CC       {ECO:0000256|ARBA:ARBA00010795}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AB777517; BAN83906.1; -; mRNA.
DR   SMR; T2HUL2; -.
DR   GO; GO:0019836; P:hemolysis by symbiont of host erythrocytes; IEA:InterPro.
DR   InterPro; IPR009413; Aegerolysin-typ.
DR   Pfam; PF06355; Aegerolysin; 1.
DR   PIRSF; PIRSF007951; PIRSF007951; 1.
PE   2: Evidence at transcript level;
SQ   SEQUENCE   138 AA;  15077 MW;  D883460E6373D68C CRC64;

  Query Match             100.0%;  Score 749;  DB 31;  Length 138;
  Best Local Similarity   100.0%;  
  Matches  138;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAYAQWVIIIIHNVGSKDVKIVNLKPSWGKLHADGDKDTEVSASKYEGTVIKPDEKLQIN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAYAQWVIIIIHNVGSKDVKIVNLKPSWGKLHADGDKDTEVSASKYEGTVIKPDEKLQIN 60

Qy         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKANTWTVSGSNTKWMIEYSGQN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKANTWTVSGSNTKWMIEYSGQN 120

Qy        121 LDSGALGTITVDTLKKGN 138
              ||||||||||||||||||
Db        121 LDSGALGTITVDTLKKGN 138

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the pleurotolysin A in the plants taught by Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging with the pleurotolysin A described in Bhat et al.  One of ordinary skill in the art would have been motivated to do so because selection of one pleurotolysin A over another is a design choice;  one of ordinary skill in the art would expect two such highly similar proteins, differing in only two amino acids, to behave similarly, given they both have all amino acids critical for function (Bhat et al, Figure 1).
Response to Arguments
Applicant urges that Bhat also fail to cure the deficiencies of Bing, Lukoyanova, Sakuria A, Sakurai B, and Centre (response pg 9).
This is not found persuasive because Bing, Lukoyanova, Sakuria A, Sakurai B, and Centre are not deficient for the reasons above.
Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  are rejected under 35 U.S.C. 103(a) as being unpatentable over Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging as applied to claims 33, 39, 46, 51-53, 56, 58-60, 62, 71-72 and 74-75 above, and further in view of Ota et al (2013, Biochimie 95:1855-1864, including supplemental material).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 15 August 2022.  Applicant’s arguments filed 16 November 2022 have been fully considered but they are not persuasive.  
The claims are drawn to a method comprising expressing an ostreolysin with 95%-100% identity to SEQ ID NO:1 and a pleurotolysin B with 95%-100% identity to SEQ ID NO:4 in a plant, including corn.
The teachings of Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging are discussed above.  Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging do not teach use of a nucleic acid encoding ostreolysin.
Ota et al teach an ostreolysin with 100% identity to SEQ ID NO:1 (Figure S3):  
ID   OLYA6_PLEOS             Reviewed;         138 AA.
AC   P83467; M4QNV2;
DT   01-NOV-2002, integrated into UniProtKB/Swiss-Prot.
DT   16-OCT-2013, sequence version 2.
DT   23-FEB-2022, entry version 43.
DE   RecName: Full=Ostreolysin A6;
GN   Name=OlyA6;
OS   Pleurotus ostreatus (Oyster mushroom) (White-rot fungus).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Agaricomycotina; Agaricomycetes;
OC   Agaricomycetidae; Agaricales; Pleurotaceae; Pleurotus.
OX   NCBI_TaxID=5322;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA], AND FUNCTION.
RX   PubMed=23806422; DOI=10.1016/j.biochi.2013.06.012;
RA   Ota K., Leonardi A., Mikelj M., Skocaj M., Wohlschlager T., Kunzler M.,
RA   Aebi M., Narat M., Krizaj I., Anderluh G., Sepcic K., Macek P.;
RT   "Membrane cholesterol and sphingomyelin, and ostreolysin A are obligatory
RT   for pore-formation by a MACPF/CDC-like pore-forming protein, pleurotolysin
RT   B.";
RL   Biochimie 95:1855-1864(2013).
RN   [2]
RP   PROTEIN SEQUENCE OF 2-51, FUNCTION, SUBUNIT, AND DEVELOPMENTAL STAGE.
RC   STRAIN=Plo 5; TISSUE=Fruiting body;
RX   PubMed=12020804; DOI=10.1016/s0304-4165(02)00190-3;
RA   Berne S., Krizaj I., Pohleven F., Turk T., Macek P., Sepcic K.;
RT   "Pleurotus and Agrocybe hemolysins, new proteins hypothetically involved in
RT   fungal fruiting.";
RL   Biochim. Biophys. Acta 1570:153-159(2002).
CC   -!- FUNCTION: Has hemolytic activity against bovine erythrocytes at
CC       nanomolar concentrations in vitro. Promotes active pleurotolysin B
CC       (PlyB)-dependent permeabilization of membranes rich in cholesterol and
CC       sphingomyelin. May play an important role in the initial phase of
CC       fungal fruiting. {ECO:0000269|PubMed:12020804,
CC       ECO:0000269|PubMed:23806422}.
CC   -!- SUBUNIT: Monomer. {ECO:0000269|PubMed:12020804}.
CC   -!- DEVELOPMENTAL STAGE: Expression begins during formation of the
CC       primordia, increases remarkably as the fruiting bodies develop and
CC       declines as they mature. {ECO:0000269|PubMed:12020804}.
CC   -!- SIMILARITY: Belongs to the aegerolysin family. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KC012711; AGH25589.1; -; mRNA.
DR   PDB; 6MYI; X-ray; 1.15 A; A/B/C/D=1-138.
DR   PDB; 6MYJ; X-ray; 1.33 A; A/B/C/D=1-138.
DR   PDB; 6MYK; X-ray; 1.80 A; A/B/C/D=1-138.
DR   PDBsum; 6MYI; -.
DR   PDBsum; 6MYJ; -.
DR   PDBsum; 6MYK; -.
DR   SMR; P83467; -.
DR   TCDB; 1.C.119.1.2; the aegerolysin (aegerolysin) family.
DR   TCDB; 1.C.97.3.2; the pleurotolysin pore-forming (pleurotolysin) family.
DR   VEuPathDB; FungiDB:PLEOSDRAFT_1090164; -.
DR   GO; GO:0019836; P:hemolysis by symbiont of host erythrocytes; IEA:InterPro.
DR   InterPro; IPR009413; Aegerolysin-typ.
DR   Pfam; PF06355; Aegerolysin; 1.
DR   PIRSF; PIRSF007951; PIRSF007951; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Cytolysis; Direct protein sequencing; Hemolysis.
FT   INIT_MET        1
FT                   /note="Removed"
FT                   /evidence="ECO:0000269|PubMed:12020804"
FT   CHAIN           2..138
FT                   /note="Ostreolysin A6"
FT                   /id="PRO_0000156988"
FT   STRAND          6..13
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          15..17
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          19..33
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          36..40
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   HELIX           43..45
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   TURN            46..48
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          56..62
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   TURN            65..68
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          71..78
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   TURN            80..84
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          86..94
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          96..98
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          102..106
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          112..117
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          122..124
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          127..135
FT                   /evidence="ECO:0007829|PDB:6MYI"
SQ   SEQUENCE   138 AA;  15093 MW;  F2A51BD2DC21426A CRC64;

  Query Match             100.0%;  Score 748;  DB 1;  Length 138;
  Best Local Similarity   100.0%;  
  Matches  138;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAYAQWVIIIIHNVGSQDVKIKNLKASWGKLHADGDKDAEVSASNYEGKIVKPDEKLQIN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAYAQWVIIIIHNVGSQDVKIKNLKASWGKLHADGDKDAEVSASNYEGKIVKPDEKLQIN 60

Qy         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKTNTWTVSGSNTKWMIEYSGQN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKTNTWTVSGSNTKWMIEYSGQN 120

Qy        121 LDSGALGTITVDTLKKGN 138
              ||||||||||||||||||
Db        121 LDSGALGTITVDTLKKGN 138

Ota et al teach that ostreolysin is homologous to pleurotolysin A (pg 1858, left column, paragraph 4) and interacts with pleurotolysin B to form pores (paragraph spanning the columns on pg 1858).  Ota et al teach primers used for cloning the ostreolysin gene (Table S1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the pleurotolysin A in the plants taught by Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging with the ostreolysin described in Ota et al.  One of ordinary skill in the art would have been motivated to do so because like pleurotolysin A, ostreolysin forms pores with pleurotolysin B (Ota et al, paragraph spanning the columns on pg 1858).  Thus, one of skill in the art would expect that ostreolysin could be substituted for pleurotolysin B in the plants of Centre for Advanced Molecular Imaging and that the plants would still kill or control pests.
Response to Arguments
Applicant urges that Ota also fails to cure the deficiencies of Bing, Lukoyanova, Sakuria A, Sakurai B, and Centre (response pg 9).
This is not found persuasive because Bing, Lukoyanova, Sakuria A, Sakurai B, and Centre are not deficient for the reasons above.
Claims 57 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  are rejected under 35 U.S.C. 103(a) as being unpatentable over Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging as applied to claims 33, 39, 46, 51-53, 56, 58-60, 62, 71-72 and 74-75 above, and further in view of Perlak et al (1993, Plant Mol. Biol. 22:313-321).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 15 August 2022.  Applicant’s arguments filed 16 November 2022 have been fully considered but they are not persuasive.  
The claims are drawn to a method comprising expressing a pleurotolysin A with 95% identity to SEQ ID NO:2 and a pleurotolysin B with 95%-100% identity to SEQ ID NO:4 in a potato plant.
The teachings of Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging are discussed above.  Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging do not teach expressing pleurotolysin A and pleurotolysin B in potato.
Perlak et al teach transformation of potato with a nucleic acid encoding CryIIIA (pg 315, left column, paragraph 2, to pg 316, left column, paragraph 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to transform potato plants with nucleic acid encoding pleurotolysin A and pleurotolysin B to make plants like the maize plants taught by Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging.  One of ordinary skill in the art would have been motivated to do so because potato is subject pest damage (Perlak et al, pg 313);  on of ordinary skill in the art would want to control the damage to reduce growing costs.  
The resulting plants would be inherently protected against pests, including herbivorous insects, larvae and imagos, and Colorado potato beetle because the instant specification teaches that these proteins inherently are toxic to the herbivorous pest Colorado potato beetle (I on pg 35). 
Response to Arguments
Applicant urges that Perlak also fails to cure the deficiencies of Bing, Lukoyanova, Sakuria A, Sakurai B, and Centre (response pg 9).
This is not found persuasive because Bing, Lukoyanova, Sakuria A, Sakurai B, and Centre are not deficient for the reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662